             Case 2:19-bk-24804-VZ                   Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33                                       Desc
                                                      Main Document     Page 1 of 7



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    Richard M. Pachulski (CA Bar No. 90073)
    Jeffrey W. Dulberg (CA Bar No. 181200)
    Malhar S. Pagay (CA Bar No. 189289)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, California 90067
    Telephone: 310/277-6910
    Facsimile: 310/201-0760
    E-mail: rpachulski@pszjlaw.com
            jdulberg@pszjlaw.com
            mpagay@pszjlaw.com



         Individual appearing without an attorney
         Attorney for: Movant(s)

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.:      2:19-bk-24804-VZ

    YUETING JIA,1
                                                                                CHAPTER: 11

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE:

                                                                            MOTION TO DISMISS THE DEBTOR’S
                                                                            CHAPTER 11 CASE, FILED BY CREDITOR
                                                                  Debtor(s) SHANGHAI LAN CAI ASSET MANAGEMENT
                                                                            CO, LTD.

                                                                                [Relates to Docket No. 358]


PLEASE TAKE NOTE that the order titled Order Denying Motion to Dismiss the Debtor’s Chapter 11 Case. Filed by Creditor
Shanghai Lan Cai Asset Management Co, Ltd. was lodged on (date) March 19, 2020 and is attached. This order relates to
the Motion which is docket number 358.




1
 The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91 Marguerite Drive,
Rancho Palos Verdes, CA 90275.
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:328461.1 46353/002
Case 2:19-bk-24804-VZ   Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33   Desc
                         Main Document     Page 2 of 7




                           EXHIBIT A
                                                                   Case 2:19-bk-24804-VZ             Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33                            Desc
                                                                                                      Main Document     Page 3 of 7


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11
                                                                       In re:                                                    Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       YUETING JIA,1                                             Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                  Debtor.                        ORDER DENYING MOTION
                                                                  14                                                             TO DISMISS THE DEBTOR’S CHAPTER 11
                                                                                                                                 CASE, FILED BY CREDITOR SHANGHAI
                                                                  15                                                             LAN CAI ASSET MANAGEMENT CO, LTD.
                                                                  16                                                             [Relates to Docket No. 358]
                                                                  17                                                             Date:             March 19, 2020
                                                                                                                                 Time:             9:30 a.m.
                                                                  18                                                             Place:            Courtroom 1368
                                                                                                                                                   Roybal Federal Building
                                                                  19                                                                               255 E. Temple Street
                                                                                                                                                   Los Angeles, California 90012
                                                                  20                                                             Judge:            Hon. Vincent P. Zurzolo
                                                                  21            The Court, having considered the Motion to Dismiss the Debtor’s Chapter 11 Case [Docket
                                                                  22   No. 358] (the “Motion”), filed by creditor Shanghai Lan Cai Asset Management Co., Ltd. (“SLC”),
                                                                  23   the Memorandum of Points and Authorities filed in support thereof [Docket No. 359], the
                                                                  24   Declaration of Dong Ni (Donna) Xu filed in support thereof (the “Xu Declaration”) [Docket No.
                                                                  25   360], the Official Committee of Unsecured Creditors’ (the “OCUC”) opposition to the Motion (the
                                                                  26   “Committee’s Opposition”) [Docket No. 411], the Debtor’s opposition to the Motion (the “Debtor’s
                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                   Case 2:19-bk-24804-VZ        Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33                Desc
                                                                                                 Main Document     Page 4 of 7


                                                                   1   Opposition”) [Docket No. 412], the Debtor’s declaration filed in support of the Debtor’s Opposition

                                                                   2   [Docket No. 413], the request for judicial notice filed in support of the Debtor’s Opposition [Docket

                                                                   3   No. 414], the Debtor’s evidentiary objections and motion to strike the Xu Declaration (the

                                                                   4   “Evidentiary Objections and Motion to Strike”) [Docket No. 415], SLC’s reply to the Committee’s

                                                                   5   Opposition and the Debtor’s Opposition [Docket No. 432], the joinder of creditors Weidong Zhu,

                                                                   6   China, Consumer Capital Fund II, L.P., China Soft Growing Investment (Wuxi) Partnership, Jiaxing

                                                                   7   Haiwen Investment Partnership (Limited Partnership), Zhijian Dong, Ningbo Hangzhou Bay New

                                                                   8   Area Leran Investment Management Partnership (Limited Partnership), and Jinhua Zumo Network

                                                                   9   Technology Co Ltd to the Committee’s Opposition and the Debtor’s Opposition [Docket No. 438],

                                                                  10   the joinder of creditors Sanpower (Hong Kong) Company Limited, China Minsheng Trust Co. Ltd.,

                                                                  11   Jiangyin Hailan Investment Holding Co., Ltd., Shanghai Leyu Chuangye Investment Management
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Center LP, Honghu Da, Shenzhen Letv Xingen M&A Fund Invest Mgt, Oriental Light Consulting
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Limited, Quanzhou Dings Investment Management Co., Ltd., Shanghai Pinebloom Investment Mgt
                                           ATTORNEYS AT LAW




                                                                  14   Co., Ltd, Marvel Best Technology Limited, and Weihua Qiu to the Committee’s Opposition and the

                                                                  15   Debtor’s Opposition [Docket No. 440], the OCUC’s joinder to the Evidentiary Objections and

                                                                  16   Motion to Strike [Docket No. 441], the joinder of creditor Jinan Rui Si Le Enterprise Management

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                   Case 2:19-bk-24804-VZ          Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33               Desc
                                                                                                   Main Document     Page 5 of 7


                                                                   1   Consulting Partnership to the Motion; [Docket No. 471], and the joinder of creditors Shanghai

                                                                   2   Bochu Assets Management Center (Limited Liability) and Deqing Kaijiao Investment Partnership

                                                                   3   Enterprise (Limited Liability) to the Motion [Docket No. 472], the arguments and representations of

                                                                   4   counsel at the hearing regarding the Motion; and based upon the findings of fact and conclusions of

                                                                   5   law as stated on the record at the hearing, and appearances as noted on the record, it is hereby

                                                                   6          ORDERED that the Motion is DENIED with prejudice; and it is hereby

                                                                   7          ORDERED that the Evidentiary Objections and Motion to Strike are respectively sustained

                                                                   8   and granted in their entireties; and it is hereby

                                                                   9          ORDERED that the Court shall retain jurisdiction to hear and determine all matters arising

                                                                  10   from or relating to this Order.

                                                                  11                                                       ###
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
        Case 2:19-bk-24804-VZ                   Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33                                       Desc
                                                 Main Document     Page 6 of 7



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 19, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                             , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 19, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 19, 2020               Mary de Leon                                                     /s/ Mary de Leon
 Date                         Printed Name                                                     Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:328461.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 481 Filed 03/19/20 Entered 03/19/20 19:10:33                                       Desc
                                                 Main Document     Page 7 of 7



SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
        erlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com,
        rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

2.     SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served):

Daniel J. Saval
Dong Ni (Donna) Xu
KOBRE & KIM LLP
800 Third Avenue
New York, NY 10022
Email: daniel.saval@kobrekim.com
       donna.xu@kobrekim.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                    Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:328461.1 46353/002
